Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference DE 102004029047 A1 teaches:
Tool tensioning device comprises a torque transfer unit (22) arranged in addition to a fixing unit (20) between a spindle insert (10) and an adapter (12). The torque transfer unit produces an interlocking connection between the spindle insert and the adapter. Preferred Features: A protrusion (28) is arranged on the front sides of the spindle insert and adapter facing each other on a part which interacts with a corresponding recess in a further part forming the torque transfer unit. (abstract)
But fails to teach:
a threaded hole formed in the body and adjacent to one of two ends of the body;
a connecting groove formed in the body, communicating with the threaded hole, and adjacent to the other one of the two ends of the body opposite to the threaded hole; and 
 at least one engaging groove formed on an outer surface of the body;
 at least one blade detachably mounted in the at least one engaging groove of the body; and 
 a positioning element mounted to the body and positioning the at least one blade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745